SCHALL, Circuit Judge.

ORDER

Rafael R. Villaflor moves for reconsideration of the court’s order dismissing his petition for review for failure to pay the filing fee and moves for leave to proceed in forma pauperis.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Villaflor’s motion for reconsideration is granted.
(2) The November 20, 2003 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(3) Villaflor’s motion for leave to proceed in forma pauperis is granted.
(4) The Office of Personnel Management’s brief is due within 21 days of the date of filing of this order.